Citation Nr: 1725312	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  13-18 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Florida/South Georgia Veterans Health System in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement or payment of medical expenses for treatment provided to the appellant at Tallahassee Memorial Hospital from November 29 to 30, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel




INTRODUCTION

The appellant served on active duty in the Army from September 2006 to March 2010, including service in Iraq.  He was awarded the Army Commendation Medal, the Army Achievement Medal, and the Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 determination of the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System in Gainesville, Florida.  The appellant filed a timely Notice of Disagreement (NOD), received in April 2013.  A Statement of the Case (SOC) was issued in April 2013.  A timely VA Form 9 was received in May 2013.


FINDINGS OF FACT

1.  On November 29 and 30, 2012, the appellant received treatment for an upper respiratory infection at Tallahassee Memorial Hospital.

2.  At the time of the treatment for an upper respiratory infection, service connection was in effect for: (1) obstructive sleep apnea, rated 50 percent disabling; (2) lumbar spine strain rated 20 percent disabling; (3) left and right knee patellofemoral syndrome with early degenerative joint disease, each at 10 percent disabling; (4) anxiety disorder, not otherwise specified, at 10 percent disabling; and (5) chronic fatigue syndrome rated at 40 percent, for a combined evaluation of 80 percent.  A total rating based on individual unemployability due to service-connected disabilities was also in effect.  However, the appellant was not rated as permanently and totally disabled.

3.  The medical treatment rendered to the appellant on November 29 and 30, 2012, was not in response to a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to his life or health.


CONCLUSION OF LAW

The criteria for payment or reimbursement of the cost of unauthorized medical care provided to the appellant at Tallahassee Memorial Hospital from November 29 to 30, 2012, have not been met.  38 U.S.C.A. §§ 5107, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.120, 17.1002 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims and Assistance Act of 2000 (VCAA)

The claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code.  Implementing regulations delineate specific notice and development duties in such cases.  As a result, it appears that the VCAA and its implementing regulations are not applicable here.  Cf. Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004); but see Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005).

Regardless, the record on appeal shows that the Agency of Original Jurisdiction (AOJ) has apprised the appellant of the pertinent legal criteria and the reasons for the denial of his claim in a March 2013 letter and in the April 2013 SOC.  In addition, in a May 2013 letter, the AOJ notified the appellant of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  The appellant has had ample opportunity to present evidence and argument in support of his claim.

The Board also notes that appropriate evidentiary development has been conducted in this case.  For example, the record shows that the AOJ has obtained records documenting the medical treatment at issue in this case.  The record contains no indication of outstanding, relevant evidence.  Neither the appellant nor his representative has argued otherwise.

The Board also observes that there is no indication that additional notice or development would aid the appellant in substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A.  Thus, any notice or development deficiencies are harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also Pratt v. Nicholson, 20 Vet. App. 252 (2006).  For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.

II.  Applicable Law

	A.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120

Under 38 U.S.C.A. § 1728, VA may reimburse Veterans entitled to hospital or medical services for the reasonable value of such services that are provided by a non-VA facility if: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (2) such care or services were rendered to a Veteran in need thereof (A) for an adjudicated service-connected disability, (b) for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability, or (D) for any illness, injury, or dental condition in the case of a Veteran who (i) is a participant in a vocational rehabilitation program and (ii) is medically determined to have been in need of care or treatment to make possible such Veteran's entrance into a course of training, or prevent interruption of a course of training, or hasten the return to a course of training which was interrupted because of such illness, injury, or dental condition; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical, or treatment had been or would have been refused.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

All three requirements must be met before reimbursement can be authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 (1997).
	B.  Millennium Health Care and Benefits Act

The Millennium Health Care and Benefits Act also provides authority for the reimbursement of non-VA emergency treatment.  38 U.S.C.A. § 1725.  The term "emergency treatment" is defined as medical care or services furnished when VA or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be feasible, when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health, and only until such time as the Veteran can be transferred safely to a VA or other Federal facility.  38 U.S.C.A. § 1725(f) (1).

Payment or reimbursement under 38 U.S.C.A. § 1725 for emergency services shall be made if all of the following conditions are met: (a) the emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; (b) the claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); (c) a VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that the Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); (d) the claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized); (e) at the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; (f) the Veteran is financially liable to the provider of emergency treatment for that treatment; (g) the Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); (h) if the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and (i) the Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.

III.  Analysis

	A.  Evidence

A review of the record indicates that in November 2012, the time of the medical treatment at issue, service connection was in effect for: (1) obstructive sleep apnea at 50 percent; (2) lumbar spine strain at 20 percent; (3) bilateral knee patellofemoral syndrome with early degenerative joint disease, each at 10 percent; (4) anxiety disorder, not otherwise specified, at 10 percent; and (5) chronic fatigue syndrome at 40 percent, for a combined evaluation of 80 percent.  A total rating based on individual unemployability due to service-connected disabilities was also in effect.  However, the appellant's permanent and total disability rating has only been in effect since May 18, 2016.

Medical records from Tallahassee Memorial Hospital are of record.  The appellant was noted to have arrived in a private vehicle.  The appellant presented with an upper respiratory infection, which began two days earlier.  The course and duration of the symptoms were noted to be constant.  The present degree of such symptoms was noted to be moderate.  There were no exacerbating, relieving, or risk factors.  The appellant was noted to have congestion, a cold for the past two days, and it was noted that he had had a fever that had since resolved.  Mild wheezing was also noted.  All systems were reviewed and were otherwise negative.  A chest x-ray was taken which revealed clear lungs and pleural spaces.  The impression was no acute findings.  The emergency physician noted that the x-ray showed no acute disease process.  A triage note states that the appellant had been experiencing fevers, cough, and congestion.  The cough was noted to be non-productive.  Complaints of pain in the right ribs when coughing was noted.

The appellant's NOD, received in April 2013, is signed by both the appellant and his father.  It states that, at the time the medical services were rendered, the local VA facilities were closed.  It was also noted that the appellant suffers from posttraumatic stress disorder and other mental disorders.  It further stated that, at the time the appellant sought emergent care, he could not breathe, and going to an emergency room was the only thing he knew to do.

The appellant's VA Form 9, received in May 2013, contains a statement from the appellant's mother.  She stated that, at the time the appellant sought medical treatment, he thought the situation an emergency and common sense would dictate that someone in the appellant's situation would seek care immediately.  She further noted that the VA Clinic in Tallahassee was closed at the time the appellant needed care.  The appellant's mother stated that she contacted the VA Clinic and was informed that, because they provided no emergency services, all Veterans must use local hospitals for emergencies.  She further stated that the nearest VA hospitals are in Gainesville and Lake City, Florida, which are 200 miles and 157 miles away, respectively.

As noted in the April 2013 SOC, a VA physician reviewed the medical documentation provided for this episode of care and concluded that (1) the care was non-emergent and (2) VA facilities were feasibly available.  According to the record, the appellant presented to Tallahassee Memorial Hospital with an upper respiratory infection that he had been experiencing for two days.  Per the emergency room triage notes, the appellant was in no acute distress, his oxygen levels were normal, there were no chills or chest pains, and the appellant's fever had resolved.  The chest x-ray revealed clear lungs and no acute disease process.  The appellant was discharged home in stable condition.  Hycodan 5mg and an inhaler for a cough were prescribed.  The VA physician determined that (1) the treatment provided was non-emergent in nature and (2) the appellant had ample time to have sought care at a VA facility which was fully capable and available to provide the necessary medical care.  VA facilities in Gainesville and Lake City, Florida, were noted to be open 24 hours per day and seven days per week for urgent and emergent care.

The appellant's representative's informal hearing presentation was received in June 2017.  The representative reiterates the appellant's argument that he was unable to go to the Tallahassee VA clinic as it was closed, and the Gainesville VA facility was 200 miles away.   The representative argues that the appellant is a layperson who deemed he was experiencing an emergency condition.

	B.  Entitlement to reimbursement or payment of medical expenses

As a preliminary matter, there is currently no evidence, nor has the appellant contended, that he obtained prior authorization for payment of the medical services that he received from Tallahassee Memorial Hospital.  38 U.S.C.A. § 1703; 38 C.F.R. §§ 17.52, 17.53, 17.54.  Thus, the issue on appeal must be decided in light of the requirements for reimbursement or payment for medical expenses incurred without prior authorization from VA.  In that regard, unauthorized medical expenses may be paid or reimbursed pursuant to either 38 U.S.C.A. §§ 1728 or 1725.

A review of the record indicates that the appellant does not satisfy all three of the necessary criteria under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  The care or services rendered were not for an adjudicated service-connected disability, nor were they for a nonservice-connected disability associated with and held to be aggravating a service-connecting disability.  The appellant did not have a total disability permanent in nature from a service-connected disability at the time the medical care or services were rendered, nor was he a participant in a vocational rehabilitation program.  The appellant does not contend otherwise as to any of these factors.

Since all three requirements of 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 have not been met, entitlement to reimbursement or payment by VA of the cost of unauthorized medical treatment provided at Tallahassee Memorial Hospital from November 29 to 30, 2012, must be denied under these provisions.

Applying the criteria of the Millennium Health Care and Benefits Act to the facts in this case, the Board must likewise find that the appellant does not meet the criteria for reimbursement or payment under these provisions.

The record shows that the unauthorized medical treatment provided at Tallahassee Memorial Hospital from November 29 to 30, 2012, was not for a condition emergent in nature.  Although the appellant asserts that he believed his condition constituted an emergency because he was having trouble breathing, the contemporaneous medical records do not support such a conclusion.  Rather, the appellant's condition was described as moderate and his symptoms were noted to be constant.

Moreover, the record shows that the appellant's upper respiratory infection was not of a sudden onset.  Rather, the records from Tallahassee Memorial state that the onset was two days before the appellant was seen.  The course and duration of the symptoms were noted to be constant.  The degree of the symptoms was noted to be moderate.  No exacerbating, relieving, or risk factors were present.  Congestion, a cold lasting two days, and a fever that had since resolved were noted.   Mild wheezing was also noted.  No further associated symptoms were noted.  Review of the appellant's systems was negative for other symptoms.  X-rays revealed clear lungs and pleural spaces.  The impression was no acute findings.  Moreover, his symptoms were not so severe as to prompt him to seek emergency transport to Tallahassee Memorial, as the record notes that the appellant arrived via private vehicle.  The appellant reported that he had been having fevers, cough, and congestion.  The cough was noted to be non-productive.  The appellant also complained of pain in his right ribs when coughing.

The Board has carefully considered the evidence of record.  As set forth above, however, the treatment notes themselves describe the appellant's symptoms as only moderate and indicate that his symptoms had been present and consistent for the two days prior to the medical care at issue.  The record on appeal contains no other indicia of emergent circumstances, such as a request for emergency transport.  Although the appellant was undoubtedly uncomfortable, the record simply does not show that his condition was such that a reasonably prudent layperson would have expected that delay in seeking immediate medical attention for his upper respiratory infection would have been hazardous to his life or health.  Indeed, in April 2013, a VA physician reviewed the record and concluded that the treatment received by the appellant at Tallahassee Memorial was not emergent in nature.

Although the appellant's parents argue that someone with the appellant's mental disorders would reasonably interpret the situation to be an emergency, the standard is under 38 U.S.C.A. § 1725 is a prudent layperson.  A particular person's mental state is not taken into account under this standard.  Nonetheless, the Board finds that the contemporaneous objective medical evidence is more probative with respect to the appellant's symptoms at the time he sought emergent care.  Likewise, the feasibility of receiving care at the Gainesville or Lake City, Florida, VA hospitals is not dispositive.

Under the circumstances, the Board finds that the preponderance of the evidence weighs against a finding that a prudent layperson reasonably would have expected that delay in seeking immediate medical attention would have been hazardous to his life or health.  Thus, reimbursement or payment of medical expenses for treatment provided to the appellant at Tallahassee Memorial Hospital from November 29 to 30, 2012, must be denied under 38 U.S.C.A. § 1725.




ORDER

Entitlement to reimbursement or payment of medical expenses for treatment provided to the appellant at Tallahassee Memorial Hospital from November 29 to 30, 2012, is denied.



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


